Citation Nr: 1633007	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1981, with additional service in the United States Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran has tinnitus that first manifested within one year of separation from active military service and which he has continued to experience since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus which constitutes a complete grant of the claim on appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases.  See 38 C.F.R. § 3.303(b).

At the July 2015 Board hearing, the Veteran testified that while stationed at the air force base in Marysville, California, his job as a cook at the front dining facility placed him adjacent to the flight line, with exposure to daily loud aircraft noise for more than one year.  He stated that he thinks he first remembers having humming in his ears during active duty, but that he really stated noticing it in August 1981, when his first child was born.  The Veteran further testified that he did not seek medical care immediately following service because he did not know that he could access medical benefits as a veteran.

The Veteran's service personnel records confirm that he served as an apprentice food service specialist in a dining facility at the Beale Air Force Base.  Internet research reveals that there previously was a base dining facility adjacent to the flight line.  Thus, although duties in a food service specialty normally would carry a low probability of noise exposure, the Board finds the Veteran's reported noise exposure to be consistent with the circumstances of his particular service.

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  

While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone may be considered competent evidence to make such a determination, and the Board finds his description credible.  The Board recognizes that a January 2014 VA examination report contains a VA audiologist's opinion that the Veteran's tinnitus was less likely as not related to in-service noise exposure, but finds such opinion to carry little probative value because the examiner improperly dismissed the Veteran's lay assertions due to a perceived lack of credibility, due to the Veteran responding positively to her question at the beginning of the exam whether the examination was related to hearing loss only but describing tinnitus as the interview went on.  The Board notes that the Veteran, as a lay person, may have experienced confusion as to the question presented by the examiner, and his response indicating that trouble with his ears/hearing was the only disorder at issue could reasonably be interpreted to encompass both hearing loss and tinnitus.  Thus, the Board finds that this response does not decrease the credibility of his assertions as to his experiencing tinnitus, and the examiner's conclusion that it did negatively impacts the persuasive value of her opinion. 

As noted above, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing and buzzing in the ears noticed immediately following service and since that time, and his statements as to noise exposure are found to be consistent with the circumstances of his service.  The Board further finds no reason to discount the credibility of such statements.  Finally, organic diseases of the nervous system, to include tinnitus, are among the chronic diseases under 38 C.F.R. § 3.309(a) for which service connection may be presumed based on evidence that the disease manifest to a degree of 10 percent or more during or within a year of service.  As the Veteran's lay statements of continuous tinnitus since shortly after service constitute competent and credible evidence of a continuity of symptomatology linking the current tinnitus to service, the absence of a favorable nexus opinion does not preclude an award of service connection in this instance.

In conclusion, the evidence is at least in equipoise that the Veteran's tinnitus arose to a degree of 10 percent or more within one year of separation from active military service, and affording him the benefit of the doubt, an award of service connection is warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


